CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 80 to the registration statement on Form N-1A (File No. 333-515) (Registration Statement) of our report dated April 15, 2008, relating to the financial statements and financial highlights appearing in the February 29, 2008, Annual Report of Putnam Income Strategies Fund, a series of Putnam Funds Trust, which are also incorporated by reference into the Registration
